 



Exhibit 10.42
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement by and
between Metromedia International Group, Inc., a Delaware corporation (the
“Company”), and Mark Stephen Hauf (“Executive”), entered into on October 6, 2003
and effective as of October 1, 2003 (the “Employment Agreement”), is made by and
between the Company and Executive on November 1, 2005 (the “Effective Date”).
     WHEREAS, Executive and the Company desire to amend the Employment Agreement
as provided in this Amendment.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
     1. Section 2.07(a) of the Employment Agreement is amended to delete the
words “Ninety-eight Thousand United States Dollars (US$98,000) per annum” and
add in substitution thereof the words “One Hundred and Forty-Four Thousand
United States Dollars (US$144,000) per annum.”
     2. Section 2.07(b) of the Employment Agreement is amended to delete the
words “Twenty-Five Thousand United States Dollars (US$25,000) per annum” and add
in substitution thereof the words “Thirty Thousand United States Dollars
(US$30,000) per annum.”
     3. Continuing Effect of Employment Agreement. Except as expressly modified
hereby, the provisions of the Employment Agreement are and shall remain in full
force and effect.
     4. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal substantive laws of the State of North Carolina,
without regard to conflicts of laws principles that would cause the laws of
another state to apply.
     5. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
     6. Effectiveness. This Amendment shall become effective as of the Effective
Date.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Amendment to be
duly executed as of the date first above written.

            Metromedia International Group, Inc.
      By:   /S/ Harold F. Pyle, III         Name:   Harold F. Pyle, III       
Title:   Chief Financial Officer     

                    /S/ Mark Stephen Hauf         Mark Stephen Hauf             

[Signature page to Amendment No. 1 to Employment Agreement]

 